DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Any independent claim should contain a preamble comprising a general description of all the elements (Rule 1.75). In claim 20, it appears the preamble is intend to limit structure of a programmable device (MPEP 2111.02). 
Claim 20 has a preamble of "a programmable device". Claim 20 is not a dependent claim because it depends on claim 2 with a preamble of "a processor element".
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crosetto (US 7,584,446).

	Referring to claims 8-9, Crosetto discloses a control method of a processor element (fig. 7, control 3-D flow processing), comprising: 
implementing a function (fig. 16, VHDL code) as an arithmetic unit (14:5-13, ALU; fig. 2, commercial processor or 3-D flow stack 20) having an instruction set (12:38-45, instruction) generated according to a program (fig. 10, physics or commercial applications, and 3D-flow real time processing); 
implementing an argument (fig. 17, VHDL code) of the function as a register (fig. 2, register 10); and  
according to a state (figs. 2 and 5, state of bypass switches 10), switching whether to bypass the arithmetic unit (figs. 2 and 5, i.e. layer 1 and 3 closed, layer 2 open), switching whether to bypass the register (fig. 2, i.e., bypassing cascaded register .

Allowable Subject Matter
Claims 1-7 and 10-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claim feature of “a register … a first bypass switch … a second bypass switch … a connection setting unit … a multiplexer … a de-multiplexer … a selection …” as recited in independent claim 1.

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.
Applicant argues that claim 20 is a dependent claim (p.9).
An independent claim should contain a preamble comprising a general description of all elements (Rule 1.75). The “preamble language” is that language in a claim appearing before the 

Applicant argues that the cited prior art does not disclose claimed invention (pp.9-10).
Initially, the claim term “mounting” is understood as “implementing” or “implemented”. It is also noted that throughout the specification, the term “mount” is only used in passive form. Such an understanding is believed consistent with original Japanese document.
Crosetto discloses a VHDL code implemented processor. Crosetto discloses an approach to solve latency problem (fig. 4a) with 3D-flow layers (fig. 4g). Each 3D-flow layer has a bypass switch to either direct data flow to 3D-flow stack processor circuit or bypass the data flow to next layer (figs. 2 and 5). In fig. 17, the clocked devices are registers implemented by VHDL function. The claim term “function” is possible to be considered as corresponding to Crosetto’s VHDL code for implementing the 3D-flow stacks on solving application programs as in fig. 10.

Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169. The fax phone number for the organization where this application or proceeding 

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182